Citation Nr: 0908250	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-37 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to an increased rating for postoperative 
varicose veins of the right leg, currently evaluated as 40 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to November 
1968.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal.  The RO in Atlanta, Georgia, is currently handling 
the matter.  
			
In December 2007 the Board remanded the matter for additional 
development. The Board notes that while the case was remanded 
in order to obtain Social Security records, a May 2008 
response from the Social Security Administration indicates 
that the records have been destroyed.  As such, the Board 
finds that the requested development has been completed to 
the extent possible.

The Board notes that at a July 2005 VA examination, the 
Veteran was diagnosed with degenerative arthritis of the 
right knee and peripheral neuropathy of the right leg, and 
the examiner positively linked these conditions to the 
Veteran's service-connected varicose veins of the right leg.  
The Board finds this is an inferred claim for secondary 
service connection, and refers the issues to the RO for all 
appropriate action.

In addition, in a September 2007 Brief, the Veteran's 
representative raises a claim for service connection for 
hypertension, to include as secondary to the Veteran's heart 
condition.  This too is referred to the RO for all 
appropriate action.

The issues of entitlement to service connection for a heart 
condition, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  An unappealed October 1973 rating decision denied service 
connection for a heart condition/chest pain.
	
2.  The evidence pertaining to the Veteran's heart condition 
submitted subsequent to the October 1973 rating decision was 
not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The Veteran's varicose veins of the right leg are 
productive of persistent edema, stasis pigmentation, and 
eczema, but are not manifested by persistent ulceration.



CONCLUSIONS OF LAW

1.  The RO's October 1973 decision that denied service 
connection for chest pain is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).
	
2.  New and material evidence has been submitted to reopen 
the Veteran's claim for service connection for a heart 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  The criteria for a rating in excess of 40 percent for the 
Veteran's varicose veins of the right leg are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim
In October 1973 the RO denied service connection for chest 
pain.  Notice of this denial and of the Veteran's appellate 
rights was sent to the Veteran later that month.  The Veteran 
did not appeal the decision and it became final.  
	
A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  In May 2001 the Veteran filed a claim 
to reopen his previously denied claim for service connection 
for a heart condition.  For claims such as this received 
prior to August 29, 2001, new and material evidence means 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence submitted since the October 1973 rating decision 
denying the Veteran's claim for service connection includes 
VA treatment records and private medical treatment records.  
This evidence is new because it was not previously associated 
with the claims file.

The evidence is also material.  A review of the October 1973 
rating decision reveals that the Veteran's claim for service 
connection appears to have been denied both because of a lack 
of a diagnosis, and also because the condition had not been 
related to service.  Since that time, the Veteran has been 
diagnosed with coronary artery disease, documented, for 
example, in a June 2005 VA treatment note.  Also since that 
time, the Veteran's private physician, Robert M. Packer, III, 
M.D., submitted a June 2003 statement in which he finds, 
"there is always the possibility that the chest pain he had 
back in 1958 would be the same that he was found to have 
later when he was diagnosed to have a heart condition."  
There is no negative nexus evidence of the contrary of this 
in the claims file.  All of this bears directly and 
substantially upon the specific matter under consideration 
and is significant enough that it must be considered in order 
to fairly decide the merits of the claims.  For these 
reasons, the Veteran's claim for service connection for a 
heart condition is reopened.

Increased Rating Claim
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board observes that an unappealed rating decision of 
October 1973 granted service connection for the Veteran's 
varicose veins.  While the Veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran is currently in receipt of a 40 percent 
evaluation for his varicose veins under Diagnostic Code (DC) 
7120.  That code provides for a higher rating of 60 percent 
only where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.

Here, while there is evidence of persistent edema, stasis 
pigmentation, and eczema, there is no evidence of persistent 
ulceration.  Persistent ulceration is the symptomatology that 
distinguishes the 40 percent rating from the 60 percent 
rating under DC 7120; both ratings already require persistent 
edema and stasis pigmentation or eczema.  At a VA examination 
of July 2005, the examiner noted the presence of some old 
healed ulcers, but specifically found, "no active 
ulcerations presently."  At a VA examination of July 2001 
the examiner stated, "[h]e has not had any stasis 
ulcerations."  VA treatment notes of June 2004 and November 
2000, for example, noted "no active open lesion[s]."  

The only possible evidence to the contrary is found in the 
"past medical history" section of some VA treatment notes, 
including treatment notes of June 2005 and November 2003, for 
example.  This section of the notes includes an entry of 
"chronic ulcer of leg."  However, the Board has thoroughly 
reviewed the entire body of medical evidence applicable to 
this appeal, and has not found a single documentation of 
current ulceration.  As such, while the Veteran may have 
experienced ulceration in the past, prompting the symptom to 
be included as an entry in his "past medical history," the 
Board cannot find that this amounts to a current symptom of 
"persistent ulceration," as is required for a higher rating 
of 60 percent.

The Board has considered the application of other diagnostic 
codes but finds none are raised by the medical evidence.  For 
all of the above reasons, the Board cannot find that the 
criteria for a 60 percent rating have been met, and the claim 
must be denied.
	
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2001 and January 2008 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The January 2008 letter also provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  
The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims such as the varicose veins claim at bar.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
	
In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
Veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the July 2001 and 
January 2008 notice letters advise the Veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the Veteran's multiple statements, 
including those made to VA examiners, about the effect of his 
varicose veins on his daily life and ability to work.  These 
statements indicate an awareness on the part of the Veteran 
that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As for the second element, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  An increased rating for varicose veins under the 
applicable diagnostic code may be shown simply by evidence of 
a noticeable worsening or increase in severity of the 
disability, and requires no specific test results or 
measurements.
        
As for the third element, the January 2008 notice letter 
contains discussion pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), specifically informing the Veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.

As to the fourth element, the January 2008 notice letter also 
informs the Veteran that VA will help him in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  As 
such, this notice letter satisfies the fourth notification 
element of Vazquez-Flores. 

The Board further calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the Veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, because the 
instant decision reopens these claims, any deficiency with 
respect to notice regarding new and material evidence is 
moot.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records and post service 
treatment records have been obtained.  He has been afforded 
the opportunity for a personal hearing.  As discussed above, 
in the Board's December 2007 remand the Veteran's Social 
Security records were ordered to be obtained, but a May 2008 
letter from the Social Security Administration indicated the 
records have been destroyed.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  




ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for a heart condition 
is reopened.

An evaluation in excess of 40 percent for the Veteran's 
varicose veins of the right leg is denied.


REMAND

As for the Veteran's claim for entitlement to service 
connection for a heart condition, a remand is required in 
order to afford the Veteran a VA examination to determine the 
nature and etiology of his disability.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Here, as mentioned above, the Veteran has been diagnosed with 
coronary artery disease, documented, for example, in a VA 
treatment note of June 2005.  As for in-service incurrence, 
service treatment records from December 1957 and February 
1958 document complaints of chest pain.  Also as mentioned 
above, a June 2003 statement from the Veteran's private 
physician provides some evidence of a positive nexus between 
the Veteran's current condition and service, however, the 
opinion is somewhat indirect and speculative.  Dr. Packer 
stated, "[a]t this point in time, I certainly cannot say for 
certain what the etiology of his chest discomfort was back in 
1958, however there is always the possibility that the chest 
pain he had back in 1958 would be the same that he was found 
to have later when he was diagnosed to have a heart 
condition."  Prior to this report, a positive nexus had not 
been found.  As such, the Board finds that a VA examination 
is necessary to more definitively determine whether there is 
any link between the Veteran's in-service complaints and his 
current condition.

As for the Veteran's claim for TDIU, total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  For TDIU purposes, marginal 
employment is not to be considered substantially gainful 
employment. 38 C.F.R. § 4.17 (2007).  Factors to be 
considered, however, will include the Veteran's employment 
history, educational attainment and vocational experience. 38 
C.F.R. § 4.16 (2007).

The Veteran here holds a 40 percent rating for varicose veins 
of the right leg, a 20 percent rating for a duodenal ulcer, 
and three noncompensable ratings.  The origin of these 
disabilities arise from separate etiological events, and he 
has a combined 50 percent rating for his service connected 
disabilities.  38 C.F.R. § 4.25, TABLE I (2008).  Under VA 
regulations, his combined 50 percent rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The CAVC has clarified that, where a claimant does 
not meet the schedular requirements of 4.16(a), the Board has 
no authority to assign a TDIU rating under 4.16(b) and may 
only refer the claim to the C&P Director for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2008).  The Veteran's age and the effects of non- 
service connected disabilities, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the Veteran in a different position than other 
Veterans with a 50% combined disability rating.  The fact 
that the Veteran is unemployed or has difficulty obtaining 
employment is not enough as a schedular rating provides 
recognition of such.  Rather, the Veteran need only be 
capable of performing the physical and mental acts required 
by employment.  Id.  The schedular criteria contemplate 
compensating a Veteran for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1 (2004).

Here, the Veteran must be afforded a VA examination to 
determine whether his service connected disabilities preclude 
him from performing substantially gainful employment.  A VA 
examination in this regard has not yet been afforded to the 
Veteran.  A July 2001 VA examiner noted that the Veteran's 
varicose veins and its complications could be a cause for 
unemployability.  An August 1986 decision of the Social 
Security Administration found the Veteran to be disabled, 
however, this was due to a number of medical problems, many 
of which are not service-connected disabilities.  A December 
1985 private medical record indicated the Veteran had some 
restrictions on employment, but that he was capable of 
sedentary work.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Here, a VA 
examination is necessary in order to resolve these 
conflicting opinions and provide a current assessment of the 
Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
heart condition.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
heart condition had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).
2.  Afford the Veteran an appropriate VA 
examination so as to provide an opinion 
concerning the extent of functional and 
industrial impairment resulting from the 
Veteran's service connected disabilities.  
The opinion should address whether his 
service-connected disabilities alone are 
so disabling as to render him 
unemployable. The Veteran's age and the 
effects of non- service connected 
disabilities cannot be factors for 
consideration in making the 
determination.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  All 
necessary tests should be conducted. 

After all of the above actions have been completed and the 
Veteran has been given adequate time to respond, readjudicate 
his claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


